Case 1:20-cv-00562-RGA-MPT Document 51 Filed 07/06/21 Page 1 of 2 PageID #: 1705




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   CONFORMIS, INC.


                   Plaintiff,
                                               Civil Action No. 20-cv-00562-RGA
   v.
                                                    JURY TRIAL DEMANDED
   WRIGHT MEDICAL
   TECHNOLOGY, INC. and
   TORNIER, INC.

            Defendants.


                   STIPULATION OF DISMISSAL WITH PREJUDICE

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Conformis, Inc.,

 Wright Medical Technology, Inc., and Tornier, Inc. jointly stipulate that they have

 reached a settlement that resolves this dispute and therefore Conformis, Inc.’s

 claims asserted in this action are dismissed with prejudice. The parties further

 agree to bear their own costs and expenses incurred in connection with this case.


   ASHBY & GEDDES                                 DUANE MORRIS LLP

   /s/ Andrew C. Mayo                             /s/ Richard L. Renck

   Steven J. Balick (#2114)                       Richard L. Renck (#3893)
   Andrew C. Mayo (#5207)                         1201 N. Market St., Suite 501
   500 Delaware Avenue, 8th Floor                 Wilmington, DE 19801
   P.O. Box 1150                                   (302) 657-4900
   Wilmington, DE 19801                           rlrenck@duanemorris.com
   (302) 654-1888
   sbalick@ashbygeddes.com
   amayo@ashbygeddes.com




  {01702263;V1 }
                                                                                   PAGE 1
Case 1:20-cv-00562-RGA-MPT Document 51 Filed 07/06/21 Page 2 of 2 PageID #: 1706




   Of counsel:                             Thomas W. Sankey, Esq.
                                           (admitted pro hac vice)
       John R. Emerson                     DUANE MORRIS LLP
       Charles M. Jones, II                1330 Post Oak Boulevard, Suite 800
       Stephanie N. Sivinski               Houston, TX 77056-3166
       Tiffany M. Cooke                    Tel: (713) 402-3924
       HAYNES AND BOONE, LLP               twsankey@duanemorris.com
       2323 Victory Avenue, Suite 700
       Dallas, Texas 75219                 Anthony J. Fitzpatrick, Esq.
       (214) 651-5000                      (admitted pro hac vice)
                                           DUANE MORRIS LLP
       Angela Oliver                       100 High Street, Suite 2400
       HAYNES AND BOONE, LLP               Boston, MA 02110-1724
       800 17th Street NW                  Tel: (857) 488-4220
       Suite 500                           ajfitzpatrick@duanemorris.com
       Washington, D.C. 20006
       (202) 654-4552                      Diana M. Sangalli, Esq.
                                           (admitted pro hac vice)
   Attorneys for Plaintiff                 DUANE MORRIS LLP
                                           Las Cimas IV
                                           900 S. Capital of Texas Hwy, Suite 300
                                           Austin, TX 78746-5435
                                           Tel: (512) 277-2250
                                           dmsangalli@duanemorris.com

                                           Attorneys for Defendants


       Dated: July 6, 2021




  {01702263;V1 }
                                                                           PAGE 2
